DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the filing of 04/05/2022. Claims 1 and 4-23 are currently pending with claims 2-3 cancelled by the applicant.

Allowable Subject Matter
Claims 1 and 4-23 are allowed.
The Examiner agrees with applicant’s arguments and remarks filed on 04/05/2022, wherein the applicant has amended independent claims 1 and 21-23 with allowable subject matter as indicated in office action filed on 01/19/2022.
Claim 1 recites two movable tines which are pivotally coupled to the bale receiving support.
Claims 21-23 recite a first and second powered roller positioned front and rear of the bale wrapping mechanism and the rollers are movable relative to the support surface and pivotally mounted to the chassis. 
The prior art of record, either singularly or in combination of, fails to anticipate the all the limitations to claims 1 and 21-23.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        04/19/2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731